Citation Nr: 1038788	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  03-34 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for heel spurs and plantar 
fasciitis, to include as due to the service-connected disability 
of traumatic arthritis, right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to 
February 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issue of entitlement to 
service connection for heel spurs and plantar fasciitis, to 
include as due to the service-connected disability of traumatic 
arthritis of the right ankle, comes before the Board on appeal 
from a January 2004 RO rating decision.  

This matter was previously before the Board in July 2009, when 
this issue was remanded for additional development.

The decision below finds that service connection is warranted for 
the shown current chronic foot disabilities in this case, which 
now include only symptom complaints of the right foot from 
disabilities of the right foot that are linked to the Veteran's 
right ankle disability.  Thus, the Board has fashioned the issue 
as shown above to reflect that the claim seeks entitlement to 
service connection for any current heel spurs and plantar 
fasciitis, to include as due to the service-connected disability 
of traumatic arthritis, right ankle


FINDING OF FACT

The Veteran's current chronic foot disabilities of right foot 
heel spurs and right foot plantar fasciitis are etiologically 
linked to the Veteran's service-connected right ankle disability.


CONCLUSION OF LAW

The Veteran's objectively shown current chronic foot 
disabilities, right foot heel spurs and right foot plantar 
fasciitis, are etiologically linked to his service-connected 
right ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran is claiming entitlement to service connection for 
foot disabilities, with his symptom complaints in pertinent 
evidence (discussed below) now featuring heel spurs and plantar 
fasciitis of the right foot.  Specifically, the Veteran is 
claiming that these disabilities are related to his service-
connected right ankle disability.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection is also 
warranted for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  The Court has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In July 2009, the Board remanded this issue on appeal while 
noting that some of the evidence of record, particularly the May 
2007 VA examination reports, contained medical findings 
concerning the Veteran's right ankle and his feet.  A May 2007 VA 
examination report contains a medical opinion that "it is less 
likely than not the SC condition of the right ankle has 'caused' 
any bone fractures of the right foot," with the rationale being 
that "no separate and distinct foot fracture has been 
confirmed."  However, the May 2007 VA examination report does 
indicate that the Veteran has other detected pathologies of the 
feet which appear to possibly include what may be characterized 
as some form of heel spurs and/or plantar fasciitis; the May 2007 
report further suggests that aspects of foot pathology may be 
etiologically linked to the right ankle disability, but in 
pertinent regards that report is not entirely clear.  Thus, the 
Board found that additional development was necessary at the time 
of the July 2009 remand.  The Board found that a new VA 
examination and opinion were required to adequately clarify any 
relationship between the Veteran's service-connected traumatic 
arthritis of the right ankle and his claimed heel spurs and 
plantar fasciitis.

In accordance with the Board's remand directives, the Veteran was 
afforded a VA examination in December 2009.  The December 2009 VA 
examination report shows a diagnosis of "plantar fasciitis, 
right heel, at least as likely as not having any correlation to 
the patient's military service history or the injury problems and 
complaints at the level of the right ankle."  The wording of 
this statement is awkward, but it appears reasonable to interpret 
this statement as supporting the Veteran's claim that his foot 
disability (plantar fasciitis) is at least as likely as not 
etiologically related to the Veteran's service connected right 
ankle disability.

The prior May 2007 VA examination reports presented unclear 
findings with regard to this issue on appeal, but did suggest 
that the Veteran's right ankle disability manifested in some 
objective findings in the proximal foot (although the examiner 
characterized the foot findings as "part and parcel" of the 
ankle pathology rather than a distinct diagnosis).  
Significantly, one of the right foot objective findings shown in 
May 2007 was heel spurs.

The Board considers the VA examination reports discussed above to 
be probative evidence, presenting competent medical conclusions 
and analysis informed by the pertinent medical history and direct 
diagnostic examinations of the Veteran's foot complaints.  There 
is no significantly persuasive medical evidence addressing the 
pertinent medical questions involved in this issue which 
meaningfully contradicts the information presented in the VA 
examination reports.  Although the evidence in this case is not 
entirely clear, and thus does not clearly demonstrate entitlement 
to service connection for right foot plantar fasciitis and heel 
spurs, the Board finds that service connection is warranted.  The 
Board finds that there has been adequate development of the 
evidence and that the evidence is at least in relative equipoise 
concerning this issue.  Resolving reasonable doubt in favor of 
the Veteran, the Board finds that the VA examination reports 
indicate that the Veteran is diagnosed with right foot plantar 
fasciitis and heel spurs that are etiologically linked to the 
service-connected right ankle disability.  Therefore, the Board 
finds that service connection is warranted for the Veteran's 
right foot plantar fasciitis and heel spurs.

The Board notes that both of the VA examination reports discussed 
above reflect that the Veteran's symptom complaints and responses 
to the examiners' inquiries indicated symptoms in the right foot 
without indication of significant symptom complaints in the left 
foot; the May 2007 examination report shows that the Veteran's 
symptom complaints concerned the right foot rather than the left, 
and the December 2009 VA examination report focuses upon the 
right foot complaints with no indication of any symptom 
complaints directing attention to the left foot.  All of the 
objective findings and diagnoses concerning any foot disability 
in either pertinent report concern the right foot.  The Board 
finds that there is no shown current chronic disability or 
significant symptom complaints of the left foot, and that the 
Veteran's current shown foot disabilities related to the service-
connected right ankle disability are specifically the plantar 
fasciitis and heel spurs of the proximal right foot.

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that service connection is warranted for the Veteran's 
diagnosed foot disability of heel spurs and plantar fasciitis of 
the right foot.

In sum, based on the entirety of the record, the Board finds that 
service connection is warranted for right foot heel spurs and 
plantar fasciitis.  In light of the available evidence, and with 
resolution of reasonable doubt in the Veteran's favor, the Board 
finds that service connection for each of these disabilities is 
warranted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
'benefit- of-the- doubt' rule, where there exists 'an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter,' the 
veteran shall prevail upon the issue).  Thus, service connection 
for the diagnosed right foot pathology is allowed.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefits sought by the Veteran are being granted by 
the Board at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The Board notes that an RO letter in May 2007 informed the 
Veteran of the manner in which disability ratings and effective 
dates are assigned.  The RO will take such actions in the course 
of implementing this grant of service connection, and the Veteran 
may always file a timely notice of disagreement if he wishes to 
appeal from those downstream determinations.


ORDER

Service connection for heel spurs and plantar fasciitis of the 
right foot is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


